Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The preliminary amendment filed 2/08/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hertenstein (US 4,973,016).
Re claim 21: Hertenstein teaches an apparatus comprising: a light (18, fig. 2); a fan (16, fig. 2); a frame (42, fig. 2) to hold the light (18) spaced apart from the fan (16) by a bar (30) extending between the light (18) and the fan (16), the light (18), the fan (16), and the frame (42) to be supported by an arm (26, fig. 2) pivotally couplable to the bar (30) at a point of attachment (point of 40, fig. 2) on the bar (30); and a handle (any portion of 30 can be a handle since it can be gripped, fig. 2) to facilitate positioning of the light (18) and the fan (16), the handle (any portion of 30) to be vertically and horizontally offset relative to the point of attachment (point of 40, fig. 2) when the frame (42) is supported by the arm (26).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hertenstein (US 4,973,016) in view of Snyder et al. (US 2005/0260943) (hereinafter Snyder).
Re claim 2: Hertenstein teaches an apparatus, the apparatus comprising: a frame (42, fig. 2) including a bar (30, fig. 2), the bar (30) to be pivotally coupled (see fig. 2) to a support system (24, fig. 2) via a point of attachment (32A, fig. 2) on the bar (30); a fan (16, fig. 2) to be coupled to the frame (42); a controller (50, fig. 2) to be coupled to the frame (42) with the bar (30) extending in a first direction (left direction, fig. 2) away from the controller (50) and toward the point of attachment (30 extends between 50 to 40, fig. 2), the controller (50) to control operation of the fan (operation of fan is controlled by 50 by plugging in 54, fig. 8); and a handle (any portion of 42 can be a handle, fig. 2) connected to a portion of the frame (42), the portion of the frame (right portion of 42, fig. 2) extending away from the controller  (50) in a second direction (right direction, fig. 2) opposite the first direction, the handle (any portion of 42) spaced apart from a housing of the fan (housing of 16, fig. 2).
However, Hertenstein fails to teach the handle to be lower than at least a midpoint of the fan when the apparatus is supported by the support system.  
Snyder teaches a handle (bottom handle of 24, fig. 8) to be lower than at least a midpoint of the fan (middle point of 24, fig. 7) when the apparatus is supported by the support system (see fig. 7).
Therefore, in view of Snyder, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a handle to be lower than at least a midpoint of the fan when the apparatus is supported by the support system of Hertenstein, in order to provide hand control of the positioning of the light and fan.

Re claim 14: Hertenstein teaches the fan (16, fig. 2) includes an outlet for discharged air at a front of the fan (air in front of fan is discharged by the blades, fig. 2), and the controller (50, fig. 2) is to be positioned at a back of the fan (fan can be positioned where 50 is located in the back), the back of the fan opposite the front of the fan (see fig. 2).  

Re claim 15: Hertenstein teaches the support system (24, fig. 2) includes an arm (26, fig. 2) mountable to a support structure (20, fig. 1) associated with a vehicle loading dock (see fig. 1).  

Re claim 16: Hertenstein teaches the arm (26, fig. 2) is an articulated arm (see fig. 2).  
Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hertenstein (US 4,973,016) in view of Snyder et al. (US 2005/0260943) as applied to claim 1 above, and further in view of Suzuki (US 4,651,966).
Re claim 3: Hertenstein in view of Snyder fails to teach the handle includes a handlebar with two handgrips to extend in a third direction transverse to the second direction.  
Suzuki teaches a handle (T-shaped handle of 5, fig. 1) includes a handlebar (U-shaped bar of 5, fig. 1) with two handgrips (two lateral portions of T-shaped handle of 5, fig. 1) to extend in a third direction (vertical direction, fig. 1) transverse to the second direction (horizontal direction, fig. 1).
Therefore, in view of Suzuki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a handle bar to include a handle bar with two handgrips to extend substantially horizontally as taught by Suzuki, in order improve grip of the handle.

Re claim 4: Hertenstein in view of Snyder fails to teach the handle includes a single handgrip extending substantially parallel to the second direction.  
Suzuki teaches the handle (T-shaped handle of 5, fig. 1) includes a single handgrip (single one piece horizontal grip of 5, fig. 1) extending substantially parallel to the second direction (horizontal direction, fig. 1).  
Therefore, in view of Suzuki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a single handgrip extending substantially parallel to the second direction as taught by Suzuki, in order improve grip of the handle.
Re claim 6: Hertenstein in view of Snyder fails to teach the handle is offset relative to a plane that is perpendicular to the bar at the point of attachment and that extends through the point of attachment.  
Suzuki teaches the handle (T-shaped handle of 5, fig. 1) is offset relative to a plane (plane, see fig. 1) that is perpendicular to the bar (see annotated fig. 1) at the point of attachment (see annotated fig. 1) and that extends through the point of attachment (see annotated fig. 1).  
Therefore, in view of Suzuki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a handle that is offset relative to a plane that is perpendicular to the bar at the point of attachment and that extends through the point of attachment as taught by Suzuki, in order improve grip of the handle.

    PNG
    media_image1.png
    588
    466
    media_image1.png
    Greyscale


Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hertenstein (US 4,973,016) in view of Chou (US 7,147,336).	Re claim 17: Hertenstein teaches an apparatus comprising: a light (18, fig. 2);  a fan (16, fig. 2); and a frame (42, fig. 2) including a bar (30, fig. 2) having a first end (bottom end of 30B, fig. 2) and a second end (top end of 30B, fig. 2), the fan (16) to be coupled to the bar (30) closer to the first end of the bar (bottom end of 30B) than to the second end of the bar (top end of 30B), the light (18) to be coupled to the bar (30) closer to the second end of the bar (top end of 30B) than to the first end of the bar (bottom end of 30B), the frontside of the fan (front of 16, fig. 2) associated with an outlet for discharged air (air discharged in front of fan blades of 16, fig. 2).  
However, Hertenstein fails to teach the bar including a bend to enable the light to be positioned adjacent a frontside of the fan when the second end of the bar is coupled adjacent a backside of the fan, 
Chou teaches a bar (34, fig. 1) including a bend (bent portion of 34 connected to 37, fig. 1) to be positioned adjacent a frontside of the fan (3, fig. 1) when the second end (bottom end 35, fig. 1) is coupled adjacent a backside of the fan (30, fig. 1).
Therefore, in view of Chou, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a bend in the bar of Hertenstein to enable the light to be positioned adjacent a frontside of the fan when the second end of the bar is coupled adjacent a backside of the fan, in order to allow additional flexibility and control of the position of the light source.

Re claim 19: Hertenstein teaches a controller (50, fig. 2) to be coupled to the frame (42).
However, Hertenstein fails to teach the controller to control operation of at least one of the light or the fan.  
Chou teaches a controller (50, 51, fig. 5) to be coupled to the frame (42, 5), the controller (50, 51) to control operation of at least one of the light or the fan (controlling the  fan device and/or the light device, see Col. 3 lines 47-56).
Therefore, in view of Chou, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the controller of Hertenstein with the controller of Chou with a switch to control operation of at least one of the light or the fan, in order to selectively control the light and fan.

Re claim 20: Hertenstein teaches the bar (30, fig. 2) is to support the light (18, fig. 2) spaced apart from the fan (16, fig. 2), the light (18) to be electrically coupled (see fig. 8) to the controller (50, fig. 8) via a wire (60, fig. 8) extending along an inside of the bar (see fig. 2).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hertenstein (US 4,973,016) in view of Chou (US 7,147,336) as applied to claim 17 above, and further in view of Snyder et al. (US 2005/0260943) (hereinafter Snyder).
Re claim 18: Hertenstein teaches the bar (30) is to be pivotally coupled to an arm (26, fig. 2) extending from a support structure (32, fig. 2), the arm (26) to support the light (18), the fan (16), and the frame (42).
However, Hertenstein fails to teach the apparatus further including a handle to facilitate positioning of the light and the fan relative to the support structure.  
Snyder teaches a handle (handle of 24, fig. 8) to facilitate position of the light (90, fig. 8) and the fan (24, fig. 8)relative to the support structure (wall in fig. 7).
Therefore, in view of Snyder, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a handle to facilitate positioning of the light and the fan relative to the support structure, in order to provide hand control of the positioning of the light and fan.

Allowable Subject Matter
Claims 5 and 7-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest the bar extends along a plane passing through the controller and through the point of attachment, and the handle includes a handlebar with first and second handgrips, the first and second handgrips positioned on opposite sides of the plane, the first and second handgrips to extend away from the plane in opposite directions with respect to claim 5; and a light to be coupled to the frame, the frame to hold the light in a fixed relationship relative to the fan with respect to claim 7, as specifically called for in the claimed combinations
Claims 8-13 are allowable since they are dependent upon claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875